       Case 5:19-cv-01296-FB-ESC Document 19 Filed 05/29/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


DESTINY CANO,                                   §
                                                §
                  Plaintiff,                    §                 SA-19-CV-01296-FB
                                                §
vs.                                             §
                                                §
HARLANDALE INDEPENDENT                          §
SCHOOL DISTRICT,                                §
                                                §
                  Defendant.                    §
                                                §

                                            ORDER

       On May 29, 2020, the Court held an initial pretrial conference in the above-styled cause

at which Defendant Harlandale Independent School District and Plaintiff Destiny Cano appeared

telephonically through counsel.    This case was referred to the undersigned for all pretrial

proceedings pursuant to Local Rule CV-72 and Appendix C of the Local Rules of the United

States District Court for the Western District of Texas and 28 U.S.C. § 636(b) [#8]. Pending

before the Court are the Defendant’s Motion to Dismiss [#5], Plaintiff’s response thereto [#11],

and the parties’ scheduling recommendations [#16]. At the conclusion of the conference, the

Court issued certain oral rulings, which it now confirms by written Order:

       Plaintiff is ordered to file an Amended Complaint. Defendant’s motion identifies various

deficiencies with Plaintiff’s pending Complaint. As currently pleaded, the Court agrees that

Plaintiff’s claims suffer from pleading defects. During the initial pretrial conference, the Court

addressed these deficiencies with the parties. Ordinarily, courts give a plaintiff at least once

chance to replead to attempt to overcome pleading deficiencies unless the defects are clearly

incurable, or the plaintiff is unwilling or unable to amend the pleading in a manner that will

avoid dismissal. See Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d

                                                1
        Case 5:19-cv-01296-FB-ESC Document 19 Filed 05/29/20 Page 2 of 2




305, 329 (5th Cir. 2002); see also Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977)

(“[A]   court   ordinarily   should   not   dismiss   the   complaint    except    after   affording

every opportunity for the plaintiff to state a claim upon which relief can be granted.”). During

the conference, Defendant indicated it did not object to giving Plaintiff the opportunity to file an

amended pleading.

        In light of the foregoing, the Court will dismiss as moot Defendant’s Motion to Dismiss

without prejudice to refiling if Plaintiff does not file an Amended Complaint or if she files an

Amended Complaint that does not cure some or all of the pleading deficiencies identified.

        Finally, at the conference, the parties indicated that they were requesting that the Court

enter a schedule with dates sixty (60) days later than those originally recommended jointly by the

parties. The Court will enter a Scheduling Order accommodating the request.

        Thus, in accordance with the foregoing,

        IT IS ORDERED that Plaintiff FILE an Amended Complaint to cure the deficiencies in

her Complaint on or before June 12, 2020;

        IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss [#5] is DISMISSED

AS MOOT; and

        IT IS FINALLY ORDERED that a Scheduling Order will be entered separately.

        SIGNED this 29th day of May, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
